         Case 4:19-cv-00892-HSG Document 168-3 Filed 06/12/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
1
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
2                                  OAKLAND DIVISION

3
     SIERRA CLUB, et al.,
4
                        Plaintiffs,
5                                                                    No. 4:19-cv-00892-HSG
            v.
6                                                                   [PROPOSED] ORDER GRANTING
     DONALD J. TRUMP, et al.,                                       PLAINTIFFS’ MOTION FOR A
7                                                                   PERMANENT INJUNCTION
                        Defendants.
8
9
10          Upon consideration of Plaintiffs’ Motion for Partial Summary Judgment, and for good
11   cause shown, IT IS HEREBY ORDERED as follows:
12                                            Permanent Injunction
13          The Court has found that Plaintiffs have shown that Defendants’ actions exceed their
14   authority and violate NEPA, that irreparable harm will result from those actions, and that the
15   balance of hardships and public interest favor Plaintiffs and counsel in favor of an injunction.
16
            Accordingly, IT IS HEREBY ORDERED that Defendants Patrick M. Shanahan, in his
17
     official capacity as Acting Secretary of Defense, Kevin K. McAleenan, in his official capacity
18
     as Acting Secretary of Homeland Security, Steven T. Mnuchin, in his official capacity as
19
     Secretary of the Department of the Treasury, and all persons acting under their direction, are
20
     permanently enjoined from transferring Fiscal Year 2019 appropriated funds to the Section 284
21
     account, using those funds to build a border wall, and proceeding with construction prior to
22
     complying with NEPA; and in particular enjoined from using Section 284 to construct the wall
23
     segments in the areas Defendants have identified as Yuma Sector Project 1, El Paso Sector
24
     Project 1, El Centro Project 1 and Tucson Sector Projects 1, 2 and 3. IT IS SO ORDERED.
25
26
27   DATED: ___________________, 2019                          __________________________
28                                                             HAYWOOD S. GILLIAM, JR.
                                                               United States District Judge


                  Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Proposed Order
                                                             1
